Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1)	Applicant’s amendments to the specification filed 01/12/2022 are accepted.
	Applicant’s amendments to the claimed filed 01/12/2022 are accepted. Claims 1, 3, 11, and 13 are amended.
Response to Arguments
2)	Applicant’s arguments, see section titled “Drawings”, filed 01/12/2022, with respect to the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. 
Applicant’s arguments, see section titled “Specification”, filed 01/12/2022, with respect to the specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 
Applicant’s arguments, see section titled “Claim Objections”, filed 01/12/2022, with respect to the claims have been fully considered and are persuasive.  The objections of claims 11 and 13 have been withdrawn. 
Applicant's arguments filed 01/12/2022 have been fully considered but they are not persuasive. Applicant argues that claims 1-12 and 14-15 are not properly rejected by the 35 U.S.C. 102(a)(1) rejection as being anticipated by Nicholls et al. (U.S. PGPUB 20140253270), due to Nicholls not disclosing sliding elements for adjusting a length of the magnetizer to magnetize a tissue penetrating device, specifically by not including the newly amended claim language of claim 1. Examiner respectfully disagrees, as the .
Claim Objections
3)	Claim 1 objected to because of the following informalities:  
Claim 1, line 16, “into cavity” should read “into the cavity” for grammatical correctness
Appropriate correction is required.
Claim Rejections - 35 USC § 112
4)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


5)	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6)	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the second sliding element” in line 12.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of 
	Claim 1 recites the limitation “the second sliding element can be moved in parallel to the axis of the cavity” in lines 14-15. However, the usage of the word “can” introduces uncertainty as to whether the first sliding element and the second sliding element are moved in any other way, or if “in parallel to the axis of the cavity” is the only way in which they are moved. Therefore, the claim is indefinite.
Claim 1 recites the limitation “the axis of the cavity” in line 15. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, Examiner will interpret “the axis of the cavity” as “an axis of the cavity”.
Claims 2-15 are rejected under 35 U.S.C. 112(b) by virtue of their dependence on claim 1.
	Claim 5 recites the limitation “an axis of the cavity” in line 2. However, it is unclear if this “an axis of the cavity” is supposed to be a further recitation of “axis of the cavity” of claim 1 line 15, or a separate entity. Therefore, the claim is indefinite. For the purposes of examination, Examiner will interpret “an axis of the cavity” of claim 5 as “the axis of the cavity”.
Claim 6 recites the limitation “an axis of the cavity” in line 2. However, it is unclear if this “an axis of the cavity” is supposed to be a further recitation of “axis of the cavity” of claim 1 line 15, or a separate entity. Therefore, the claim is indefinite. For the purposes of examination, Examiner will interpret “an axis of the cavity” of claim 5 as “the axis of the cavity”.
7)	The following is a quotation of 35 U.S.C. 112(d):


8)	The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

9)	Claims 3-6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 recites “the second sliding element having one or more second magnets slidably engaged to the second sidewall”, which is already effectively recited in claim 1, lines 12-13, as the second sidewall has the second slot, where claim 1 recites the second sliding element is engaged to. Claim 4 recites “wherein the one or more second magnets are mounted on the second sliding element”, which is already effectively recited in claim 1, lines 12-13. Claim 5 recites the limitation “wherein the first sliding element is movable in a parallel direction to an axis of the cavity”, which is already effectively claimed in claim 1, lines 14-15. Claim 6 recites “wherein the second sliding element is movable in a parallel direction to an axis of the cavity”, which is already effectively claim in claim 1, lines 14-15.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
10)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11)	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


12)	Claims 1-12 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nicholls et al. (U.S. PGPUB 20140253270), hereinafter Nicholls.
Regarding claim 1, Nicholls teaches a magnetizer (as shown in Fig. 7) for magnetizing a tissue-penetrating medical device (Fig. 7; 5) comprising:
an open proximal end (where the tissue-penetrating medical device is being inserted in Fig. 7); 
a distal end (end opposite where the tissue-penetrating medical device is being inserted in Fig. 7);
a first sidewall (shown in Annotated Fig. 7);
a first sliding element (Fig. 7; 71, 72, 73) having one or more first magnets (Fig. 7; 71, 72, 73) [Paragraph 0051] (Examiner interprets the first sliding element to have the 
a second sidewall (shown in Annotated Fig. 7); 
a cavity (Fig. 7; 11) formed between the first sidewall, second sidewall and the distal end; 
the first sidewall having a first slot (Examiner interprets the first sidewall as having a first slot, as the first sliding element is held within the first sidewall, meaning there must be a “slot” available for the first sliding element), the first sliding element being slidably connected to the first slot (as the first sliding element is “movable” [Paragraph 0051], Examiner interprets Nicholls as meeting the claimed criteria);
the second sidewall having a second slot (Examiner interprets the second sidewall as having a second slot, as the second sliding element is held within second first sidewall, meaning there must be a “slot” available for the second sliding element), a second sliding element (Fig. 7, 74, 75, 76) having one or more second magnets (Fig. 7; 74, 75, 76) (Examiner interprets the second sliding element to have the one or more second magnets, as the second sliding element is made of the one or more second magnets), the second sliding element being slidable engaged into the second slot (as the second sliding element is “movable” [Paragraph 0051], Examiner interprets Nicholls as meeting the claimed criteria); and
wherein the first sliding element and the second sliding element can be moved in parallel to an axis of the cavity to adjust a length of the magnetizer to magnetize a tissue penetrating device or cover of various lengths that are inserted into the cavity (as shown in Annotated Fig. 7-1) [Paragraph 0051].

    PNG
    media_image1.png
    514
    420
    media_image1.png
    Greyscale

Annotated Fig. 7

    PNG
    media_image2.png
    514
    420
    media_image2.png
    Greyscale

Annotated Fig. 7-1


Regarding claim 3, Nicholls teaches the magnetizer of claim 1, further comprising a second sliding element (Fig. 7, 74, 75, 76) having one or more second magnets (Fig. 7; 74, 75, 76) (Examiner interprets the second sliding element to have the one or more second magnets, as the second sliding element is made of the one or more second magnets) slidably engaged to the second sidewall [Paragraph 0051].
Regarding claim 4, Nicholls teaches the magnetizer of claim 3, wherein the one or more second magnets are mounted on the second sliding elements (Examiner interprets the one or more second magnets to be mounted on the second sliding element, as the second sliding element is made up of the one or more second magnets).
Regarding claim 5, Nicholls teaches the magnetizer of claim 1, wherein the first sliding element is movable in a parallel direction to an axis of the cavity (as shown in Annotated Fig. 7-1) [Paragraph 0051].
Regarding claim 6, Nicholls teaches the magnetizer of claim 3, wherein the second sliding element is movable in a parallel direction to an axis of the cavity (as shown in Annotated Fig. 7-1) [Paragraph 0051].
Regarding claim 7, Nicholls teaches the magnetizer of claim 1, wherein the first sliding element includes a contact surface having a profile for accommodating a practitioner’s finger (Examiner interprets the first sliding element to have a contact 
Regarding claim 8, Nicholls teaches the magnetizer of claim 3, wherein the second sliding element includes a contact surface having a profile for accommodating a practitioner’s finger (Examiner interprets the second sliding element to have a contact surface having a profile for accommodating a practitioner’s finger due to the second sliding element having a surface whatsoever. Under the broadest reasonable interpretation, a contact surface is a surface which may be contacted. Therefore, since the second sliding element of Nicholls has a surface which may be contacted by a practitioner’s finger, Nicholls reads on the claim).
Regarding claim 9, Nicholls teaches the magnetizer of claim 1, wherein the cavity is configured to accommodate a tissue-penetrating medical device (Fig. 7; 5).
Regarding claim 10, Nicholls teaches the magnetizer of claim 9, wherein the tissue-penetrating medical device is a needle assembly (Fig. 7; 5), a stylet, catheter, introducer needle, scalpel, or guidewire.
Regarding claim 11, Nicholls teaches the magnetizer of claim 10, wherein the tissue-penetrating medical device includes a needle assembly (Fig. 7; 5) including a needle having a shaft (Fig. 7; 5A), and when the shaft is magnetized, the tissue-penetrating medical device is configured for use in a procedural guidance system to 
Regarding claim 12, Nicholls teaches the magnetizer of claim 1, wherein the cavity is configured to accommodate a needle cover (Fig. 7; 34).
Regarding claim 14, Nicholls teaches the magnetizer of claim 1, wherein the first sliding element is movably along the first sidewall [Paragraph 0051].
Regarding claim 15, Nicholls teaches the magnetizer of claim 3, wherein the second sliding element is movable along the second sidewall [Paragraph 0051].
Claim Rejections - 35 USC § 103
10)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12)	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nicholls.
Nicholls teaches in a secondary embodiments that a moveable magnet (Fig. 6; 60) is a permanent magnet [Paragraph 0049]. Nicholls further teaches that the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have explicitly made the one or more first magnets of Nicholls to be a fixed permanent magnet, as taught by the secondary embodiment of Nicholls. Doing so would have allowed for the proper functionality of the device, as already described by Nicholls [Paragraph 0049 and 0051].
Examiner’s Note
13)	Examiner would like to note that it may be helpful to Applicant to link the sliding capability of the first sliding element and second sliding element to the first slot and the second slot, wherein movement of the first and second sliding elements is parallel to the direction of movement a user would employ to insert a tissue penetrating device or cover into the cavity. Examiner would further like to note that this suggestion is to be taken as only advice, not as a method to surely overcome the previous art of record. Any amendments made to the claims with this advice in mind should be done with the matter in the specification and drawings also in mind, with no new matter to be added to the record.
Conclusion
14)	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
15)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495. The examiner can normally be reached Monday - Thursday 8:00 AM - 5:00 PM, Friday 9:00 AM - 1:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783